DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions

2.        Applicant’s election of the Species 1 [claims 10-20] of the multi-specimen test fixture / star, made without traverse in the reply of 04/20/2022 has been acknowledged. Accordingly, the claims drawn to the Species 2 [claims 21-27] have been withdrawn from further consideration under 37 CFR 1.142(b), as being drawn to the non-elected inventions. Applicant also canceled claims 1-9 directed to a test chamber device. 
It is further noted that where Applicant elects an invention and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable species will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. 
Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	With respect to claim 10, it is unclear from the claim language what structural features must configure the specimen attachment location(s) for the implied functionality [see also claim 19], as well as define the ‘rectangular shape; as recited. Also, it is unclear what object the ‘rectangular shape’ must pertain to. Additionally, in line 1, it is unclear whether or not the recitation of the ‘test fixture star’ means that the test fixture must have a ‘star’ shape. Further, in line 2, it is not clear how the ‘fixture center’ must be structurally inter-related to a ‘center’ of the ‘star’. Moreover, it is not clear how the components recited within the context of intended use [for example, the shaft or the load, as recited in claim 10, or the ‘axial fixture opening’ of claim 11], not being even included as part of the claimed apparatus, can further limit the claimed structure.  
	Also, in claim 11, the ‘text’ fixture star, appears to be an error. 
	In claims 12 and 13, the recitations of the cross-sections are indefinite in the given context, since an ‘arm’ and/or a ‘cross member’[i.e., an elongated object] can have an infinite number of cross-sections. 
Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 10-13 and 18-20 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by HEINZ  et al., [US 20120221252]. 
	With respect to claims 10 -13 and 18-20, HEINZ discloses a test fixture device comprising, as shown in Figure 5, a plurality of fixture arms 266, 264, each extending radially from a fixture center / fixture hub 258 and having an arm end with a specimen attachment location162; and a plurality of cross-members 262, each cross-member having a first end at a fixture arm at a position between the fixture center and the arm end and each cross-member having a second end at an adjacent one of the fixture arms at a position between the fixture center and the arm end, the test fixture having a star-like shape and being capable to function in the manner recited, including ‘defining arrays’ as recited. It is further noted that the features not positively recited as part of the claimed invention, [such as the shaft, the axial fixture opening, or arrays, including all associated details] are not accorded patentable weight when evaluated for patentability. 

Allowable Subject Matter

7.	Claims 14-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  

Drawings

8.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, the ‘rectangular / square’ arrays; the first and second specimen attachment locations; the ‘displacements’; and the different thicknesses,  as recited, must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Conclusion

9        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/NATALIA LEVKOVICH/           Primary Examiner, Art Unit 1798